Citation Nr: 9904457	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-12 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence exists to reopen the 
veteran's claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran has active service from September 1979 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim on the 
basis that no new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.

In a VA Form 21-4138 (Statement in Support of Claim) received 
in November 1994, the veteran raised the allegations of an 
infection during delivery of her baby and unsatisfactory 
dental care.  It is unclear whether the veteran intended her 
allegations to represent claims for service connection for 
residuals of the infection and dental care.  As those issues 
have not been initially considered by the RO, they are 
referred back for appropriate action.


FINDINGS OF FACT

1.  In a decision of August 1989, the RO denied the veteran's 
claim for service connection for schizophrenia.

2.  The veteran did not appeal the RO's August 1989 denial.

3.  The evidence associated with the claims file subsequent 
to the RO's August 1989 denial, bears directly, but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's August 1989 decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the August 1989 denial is not 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for schizophrenia have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for schizophrenia 
was previously denied by the RO in August 1989 on the ground 
that the condition clearly existed prior to service and there 
was no evidence of complaints, diagnoses or treatment during 
service.  The veteran again submitted a claim for service 
connection for schizophrenia in November 1994.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's August 1989 determination, that determination 
is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence of record as of the RO's August 1989 decision 
was the following:  service medical records; and East Center 
Community Mental Health treatment records dated 1982-1983.  
The veteran's service entrance examination is not available.  
Her service medical records indicate that she became pregnant 
during service and met with a social worker to discuss her 
options.  There is no evidence of diagnosis or treatment of a 
psychiatric disorder during service.  She was discharged due 
to pregnancy.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's August 1989 
decision is the following:  Toledo Mental Health Center  
treatment records from January to April 1977; Zepf Community 
Mental Health Center treatment records from 1987 to 1989; 
transcript of September 1995 hearing at RO; Medical College 
Hospitals treatment records ranging from 1986 to 1992; and 
St. Charles Hospital treatment records of December 1994.

The evidence presented subsequent to the RO's August 1989 
denial is neither cumulative nor redundant.  That 
notwithstanding, it bears directly, but not substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.  In order to be significant, the 
evidence must bear on the issue of whether the veteran's 
schizophrenia was incurred or aggravated in the line of duty 
while in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

The above listed treatment records, although they discuss the 
veteran's psychiatric disorder, do not tend to indicate, 
either by themselves or when considered in conjunction with 
evidence already of record, that the disability at issue was 
incurred or aggravated in service.  None of these records 
relates to the veteran's period of active service.  The 
Toledo Mental Health Center records pre-date the veteran's 
military service, and the earliest of the remaining records 
are from six years after such service ended.  The hearing 
testimony is not significant because it does not indicate 
that the veteran was treated for or diagnosed with a 
psychiatric condition while in service.

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's August 1989 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied. 


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for 
schizophrenia is denied..



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


